          Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 1 of 17




 1                                            THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE WESTERN DISTRICT OF WASHINGTON
10                                         AT SEATTLE
11   UTHERVERSE GAMING LLC,                        Case No. 2:21-cv-00799-RSM-TLF

12                            Plaintiff,           DEFENDANT’S REPLY IN SUPPORT
                                                   OF THE MOTION TO DISMISS
13         v.                                      (DKT. #34)

14   EPIC GAMES, INC.,                             NOTE ON MOTION CALENDAR:
                                                   September 10, 2021
15                            Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

     DEFENDANT’S REPLY IN SUPPORT OF THE                       DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34)                              217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                         San Francisco, CA 94111
                                                                Tel: (415) 362-6666
             Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 2 of 17




 1                                                     TABLE OF CONTENTS

 2                                                                                                                                            Page

 3   I.    INTRODUCTION ...................................................................................................................1
 4
     II.   ARGUMENT ...........................................................................................................................1
 5
               A.        The MMAP Patent Claims are Patent Ineligible because they are Directed to an
 6                       Abstract Concept, not a Technical Means of Achieving that Concept ....................1

 7                       1.         Claim 1 of the ’157 Patent is Representative of the Asserted Claims .........2
 8                       2.         Utherverse’s Characterization of the Focus of the MMAP Patents as
                                    “Common Space Experiences in Parallel Dimensions” is Contradicted by
 9
                                    the Specification, Claims, and the Complaint ..............................................3
10
                         3.         The Idea of a Common Space Across Instances is Itself Abstract ..............5
11
                         4.         Utherverse Fails to Identify a Patent-Eligible Inventive Concept ...............8
12
               B.        Utherverse Fails to Contradict Epic’s Demonstration that the ’605 Patent Claims
13                       are Directed to an Abstract Idea and Contain No Patent Eligible Inventive
                         Concept ..................................................................................................................10
14
               C.        There are No Disputed Issues of Fact Relevant to the Question of Patent
15
                         Eligibility ...............................................................................................................12
16
     III. CONCLUSION ......................................................................................................................12
17

18

19

20

21

22

23

24

25

26

27

     DEFENDANT’S REPLY IN SUPPORT OF THE                                                                    DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – i                                                                       217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                                                      San Francisco, CA 94111
                                                                                                             Tel: (415) 362-6666
             Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 3 of 17




 1                                                TABLE OF AUTHORITIES

 2                                                                                                                             Page(s)
 3   Cases
 4   Ariosa Diagnostics, Inc. v. Sequenom, Inc.,
 5      788 F.3d 1371 (Fed. Cir. 2015), reh’g en banc denied,
        809 F.3 1282 (Fed. Cir. 2015)....................................................................................................9
 6
     Berkheimer v. HP Inc.,
 7      881 F.3d 1360 (Fed. Cir. 2018), reh’g and reh’g en banc denied,
        890 F.3d 1360 (Fed. Cir. 2018), cert. denied, 140 S. Ct. 911 (2020) ..............................2, 7, 11
 8
     CardioNet, LLC v. InfoBionic, Inc.,
 9      955 F.3d 1358 (Fed. Cir. 2020), cert. denied, 141 S. Ct. 1266 (2021) ......................................8
10
     ChargePoint, Inc. v. SemaConnect, Inc.,
11      920 F.3d 759 (Fed. Cir. 2019), cert. denied, 140 S. Ct. 983 (2020) ..................................4, 5, 7

12   Cleveland Clinic Found. v. True Health Diagnostics LLC,
        859 F.3d 1352 (Fed. Cir. 2017)..................................................................................................2
13
     DDR Holdings, LLC v. Hotels.com, L.P.,
14     773 F.3d 1245 (Fed. Cir. 2014)..............................................................................................5, 6
15
     Intellectual Ventures I LLC v. Symantec Corp.,
16       838 F.3d 1307 (Fed. Cir. 2016)..............................................................................................7, 9

17   Phillips v. AWH Corp.,
        415 F.3d 1303 (Fed. Cir. 2005)..................................................................................................7
18
     SAP Am., Inc. v. InvestPic, LLC,
19      898 F.3d 1161 (Fed. Cir. 2018)............................................................................................9, 12
20   Sensormatic Elecs., LLC v. Wyze Labs, Inc.,
21      No. 2020-2320, 2021 WL 2944838 (Fed. Cir. July 14, 2021).................................................10

22   Simio, LLC v. FlexSim Software Prods., Inc.,
        983 F.3d 1353 (Fed. Cir. 2020)..................................................................................................5
23
     TecSec, Inc. v. Adobe Inc.,
24      978 F.3d 1278 (Fed. Cir. 2020)................................................................................................12
25   WhitServe LLC v. Dropbox, Inc.,
        854 F. App’x 367 (Fed. Cir. 2021) ............................................................................................9
26

27   Yu v. Apple Inc.,
        1 F.4th 1040 (Fed. Cir. 2021) ..................................................................................................11
     DEFENDANT’S REPLY IN SUPPORT OF THE                                                            DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – ii                                                              217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                                              San Francisco, CA 94111
                                                                                                     Tel: (415) 362-6666
              Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 4 of 17




 1   Statutes

 2   35 U.S.C. § 101 ..................................................................................................................1, 7, 9, 12
 3   35 U.S.C. § 102 ................................................................................................................................9
 4   35 U.S.C. § 103 ................................................................................................................................9
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     DEFENDANT’S REPLY IN SUPPORT OF THE                                                                     DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – iii                                                                      217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                                                       San Francisco, CA 94111
                                                                                                              Tel: (415) 362-6666
           Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 5 of 17




 1   I.     INTRODUCTION

 2          Utherverse’s Opposition never confronts the primary problem with its claims: they recite

 3   an abstract concept, not any technological means of implementing that concept. This case is thus

 4   fundamentally unlike the Federal Circuit cases holding that technological improvements to

 5   software architectures may be patentable. Instead of offering any such improvement, the claims

 6   here simply tell the skilled artisan to implement abstract ideas using generic computer

 7   technology. The law is clear: such claims are not patentable.

 8          Utherverse attempts to defend the MMAP patents by arguing that their claims are not

 9   directed to the concept of parallel instancing (i.e., separating players into multiple copies of a
10   virtual space)—which it now admits existed in the prior art—but are instead directed to
11   “common space experiences in parallel dimensions” (i.e., having a “common space” that can be
12   viewed by players located in the different copies of the overall virtual space). Dkt. #38 (Opp’n)
13   at 4. This characterization of the MMAP patents expressly contradicts the disclosures in the
14   specification, the language of the claims, and even Utherverse’s own allegations in its
15   Complaint. But even if a “common space” in online instances were Utherverse’s claimed
16   innovation, that idea is no less abstract than the idea of instancing itself. Picking a different
17   abstract idea won’t help because Utherverse cannot point to anything in the patents that might
18   qualify as a new inventive technological implementation of that idea either.
19          Utherverse’s cursory arguments with respect to the ’605 patent fare no better. Utherverse
20   emphasizes that the ’605 patent is directed to a recorded experience that is interactive, rather than
21   just a video recording, but fails to explain how the idea of making something interactive—rather
22   than a technical means of permitting interactivity—is not abstract. Utherverse also accuses Epic
23   of ignoring the claim language, but itself cannot identify any inventive concept contained in the
24   claims. Utherverse has thus failed to demonstrate that any of the claims it asserts are patent
25   eligible under 35 U.S.C. § 101.
26   II.    ARGUMENT
27          A.      The MMAP Patent Claims are Patent Ineligible because they are Directed to

     DEFENDANT’S REPLY IN SUPPORT OF THE                                       DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 1                                          217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                         San Francisco, CA 94111
                                                                                Tel: (415) 362-6666
           Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 6 of 17




 1                  an Abstract Concept, not a Technical Means of Achieving that Concept

 2                  1.      Claim 1 of the ’157 Patent is Representative of the Asserted Claims

 3          As a preliminary matter, Utherverse makes a perfunctory argument that Epic’s motion

 4   improperly treats claim 1 of the ’157 patent as representative of all of the MMAP patent claims

 5   asserted in the Complaint, including claim 4 of the ’954 patent and claim 8 of the ’071 patent,

 6   rather than analyzing each claim individually. See Opp’n at 14–16. The Federal Circuit has

 7   made clear, however, that “[c]ourts may treat a claim as representative in certain situations, such

 8   as if the patentee does not present any meaningful argument for the distinctive significance of

 9   any claim limitations not found in the representative claim . . . .” Berkheimer v. HP Inc., 881
10   F.3d 1360, 1365 (Fed. Cir. 2018), reh’g and reh’g en banc denied, 890 F.3d 1360 (Fed. Cir.
11   2018), cert. denied, 140 S. Ct. 911 (2020); see also Cleveland Clinic Found. v. True Health
12   Diagnostics LLC, 859 F.3d 1352, 1360 (Fed. Cir. 2017) (“Where, as here, the claims are
13   substantially similar and linked to the same law of nature [or abstract idea], analyzing
14   representative claims is proper.”) (internal quotation marks omitted) (citation omitted).
15          Here, Utherverse has not pointed to any limitation in any other claim that purportedly
16   creates a difference meaningful to patent eligibility. See Opp’n at 15. Indeed, Utherverse’s own
17   complaint treats claim 1 of the ’157 patent as representative of the inventive concept of the
18   MMAP patents. Dkt. #1 (Compl.) ¶ 36. And a simple comparison of the claims Utherverse
19   asserts in its Complaint demonstrates that they are substantially similar and linked to the same
20   abstract idea of grouping players into instances (and that each contains an identical “common
21   space” limitation). See Declaration of Bethany D. Bengfort submitted herewith (Bengfort Decl.)
22   Ex. A (Comparison Table of MMAP Patent Asserted Claims).
23          Significantly, during prosecution, the patent examiner rejected every claim of the ’157
24   and ’954 patents as “unpatentable” over the claims of the ’071 patent because “they are not
25   patentably distinct from each other because [they] are directed to similar inventions . . . .”
26   Bengfort Decl. Ex. B (10/6/2014 Office Action re ’157 Patent) at 3; Ex. C (12/24/2013 Office
27


     DEFENDANT’S REPLY IN SUPPORT OF THE                                     DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 2                                        217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                       San Francisco, CA 94111
                                                                              Tel: (415) 362-6666
           Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 7 of 17




 1   Action re ’954 Patent) at 3 (emphasis added). Utherverse did not dispute the patent examiner’s

 2   conclusion, instead filing terminal disclaimers to obtain issuance of duplicative claims. 1 Having
 3   conceded the similarity of the claims at the Patent and Trademark Office to obtain the patents,

 4   Utherverse cannot now assert that the claims are fundamentally different.

 5                  2.      Utherverse’s Characterization of the Focus of the MMAP Patents as
                            “Common Space Experiences in Parallel Dimensions” is Contradicted
 6                          by the Specification, the Claims, and the Complaint

 7          In its Complaint, Utherverse proclaims that the advance of the MMAP patents is

 8   “enabling multiple parallel dimensions of the same space or scene”—in other words, parallel

 9   instancing—which allegedly “unlocked the potential of computer generated virtual worlds and
10   shared experiences to support dramatically increased numbers of participants despite limitations
11   in computer processing power and bandwidth.” Compl. ¶ 3. Epic’s motion to dismiss
12   demonstrated that this claimed invention is patent ineligible because it is directed to an abstract
13   concept: copying a space and grouping players into one of those spaces.
14          In opposition, Utherverse does not even attempt to argue that parallel instancing is in fact
15   patent eligible. Instead, Utherverse backtracks from its Complaint and suggests that the MMAP
16   patents are actually directed to certain “common space experiences in parallel dimensions,”
17   including, for example, that “changes to an object in one instance can be replicated to other
18   parallel instances.” See Opp’n at 4–5. Utherverse’s newfound characterization of the claims is
19   an untenable reading of the MMAP patents, which claim the very idea of instancing, not just
20   having a common space across parallel instances. The independent claims of the ’071 patent
21   (claims 1, 24, and 25) and ’954 patent (claims 1, 9 and 10) recite steps that focus exclusively on
22   the creation, population, and animation of parallel instances. See Dkt. #1-4 (’071 patent) claim
23   1; Dkt. #1-5 (’954 patent) claim 1. The idea of a “common space” or shared experience, which
24

25   1
       A terminal disclaimer is a statement filed by an inventor that disclaims the right to enforce a
26   patent beyond the period of enforceability for an earlier-filed patent. Terminal disclaimers thus
     prevent patent owners from indefinitely extending the terms of their patent monopoly by filing
27   for multiple patents on the same invention.

     DEFENDANT’S REPLY IN SUPPORT OF THE                                      DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 3                                         217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                        San Francisco, CA 94111
                                                                               Tel: (415) 362-6666
           Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 8 of 17




 1   Utherverse now argues is its patentable invention, isn’t recited anywhere in these claims; it

 2   appears only as an afterthought in a few of the dependent claims. See generally ’071 patent &

 3   ’954 patent. A claim cannot be “directed to” a concept it does not recite.

 4          The specification of the MMAP patents similarly demonstrates that the focus of the

 5   claimed advance is the concept of parallel instancing, stating that the purportedly inventive

 6   solution to the problem of capacity issues in virtual reality is “managing multiple instances of a

 7   space within a VRU.” Dkt. #1-6 (’157 patent) at 3:14–16 (emphasis added); see also

 8   ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 767 (Fed. Cir. 2019), cert. denied, 140 S.

 9   Ct. 983 (2020) (determination of what a patent claim is “directed to” may involve “looking to the
10   specification to understand the problem facing the inventor and, ultimately, what the patent
11   describes as the invention.”) (citation omitted). The idea of a “common space” is not discussed
12   as some specific “solution” to the identified problem of space constraints, but rather as a possible
13   result of one possible embodiment of implementing parallel instances. See ’157 patent at 5:27–
14   33 (“In an embodiment of the inventions, a defined area or portion of multiple dimensions may
15   be visible to, and/or interact with, other parts or members of the dimensions. . . . Access to such
16   a stage or common area may be limited in any desired way.”).
17          The prosecution history also supports the conclusion that the inventors claimed to have
18   invented parallel instancing. During prosecution, several claims of the ’071 patent were rejected
19   over a prior art patent the patent examiner referred to as “McQuaid.” See Compl. ¶ 49; see also

20   Dkt. #1-12 (Compl. Ex. L). The examiner specifically found that McQuaid disclosed the

21   “common space” limitation in claim 8 of the ’071 patent. Id. at 5. Utherverse distinguished its

22   invention from McQuaid by arguing that “McQuaid fails to teach parallel dimensions (or

23   parallel instances) in a virtual reality universe,” instead teaching “the use of unique instances”

24   representing different geographic areas. Dkt. #1-13 (Compl Ex. M) at 9. Utherverse did not

25   specifically address the examiner’s finding that McQuaid taught the “common space” limitation

26   in claim 8, instead arguing only that claim 8 is allowable “as depending from an allowable base

27   claim” directed to instancing. Id. at 11. Utherverse’s remarks thus demonstrate that it viewed


     DEFENDANT’S REPLY IN SUPPORT OF THE                                     DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 4                                        217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                       San Francisco, CA 94111
                                                                              Tel: (415) 362-6666
           Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 9 of 17




 1   the concept of parallel instancing, not common space, as the inventive concept of its claims. The

 2   “common space” limitation Utherverse now trumpets was not only an afterthought, but one that

 3   Utherverse didn’t even try to defend as novel or inventive before the PTO. Utherverse thus has

 4   no support for its argument that the focus of the claimed advance is “common space” as opposed

 5   to parallel instancing more broadly. And it has now abandoned any effort to defend as

 6   patentable the things the patent and the complaint actually treat as the invention.

 7                  3.      The Idea of a Common Space Across Instances is Itself Abstract

 8          Even if the Court accepts Utherverse’s new, litigation-driven characterization of the

 9   MMAP patent claims as directed to “common space experiences in parallel dimensions,” Opp’n
10   at 4, the concept of a shared space or experience, even when layered on top of the abstract
11   concept of parallel dimensions, is still an abstract idea. As the Federal Circuit explained in
12   ChargePoint, “adding one abstract idea to another abstract idea does not render the claim non-
13   abstract.” 920 F.3d at 771 (alterations omitted) (citation omitted). Here, Utherverse attempts to
14   turn an abstract idea (parallel dimensions) into a patent-eligible one by adding another abstract
15   idea (a common space viewable from each parallel dimension). Because Utherverse only claims
16   these ideas, and not any technological means of achieving them, it has failed to identify a non-
17   abstract technological improvement, and the claims are not patent-eligible. Simio, LLC v.
18   FlexSim Software Prods., Inc., 983 F.3d 1353, 1364 (Fed. Cir. 2020).
19          First, the idea of creating a common space viewable from duplicate instances of a game is
20   itself abstract, since it existed in the real-world analogs of virtual games for decades—e.g., a
21   central board in a chess tournament. Dkt. #34 (Mot.) at 22. The MMAP patent claims simply
22   take this concept and recite its implementation in a virtual reality environment. Id. While
23   Utherverse tries to obfuscate this simple concept by creating convoluted distortions of Epic’s
24   analogy, see Opp’n at 16–17, the fact remains that the idea of creating a “common space” to
25   facilitate a shared experience between multiple large groups of people is fundamentally an
26   abstract method of organizing human activity. In contrast to the claims Utherverse cites in DDR
27   Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014), the MMAP patent

     DEFENDANT’S REPLY IN SUPPORT OF THE                                     DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 5                                        217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                       San Francisco, CA 94111
                                                                              Tel: (415) 362-6666
          Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 10 of 17




 1   claims do not present a specific technological solution to a problem caused by the conventional

 2   operation of computers (in DDR, the operation of a hyperlink that transports a user away from a

 3   website). Instead, the claims take the abstract idea of creating a “common space” across groups

 4   of people and implements it in the context of virtual reality instances (which Utherverse now

 5   admits existed in the prior art, Opp’n at 4) using generic computer components.

 6          Second, Utherverse simply claims this abstract idea, not any technological innovation

 7   that enabled its implementation. According to Utherverse, the problem with prior art virtual

 8   reality environments is that they “leave participants unable to share common virtual experiences

 9   across multiple, parallel instances.” Opp’n at 12. Utherverse asserts that the claimed invention
10   solves this problem by “allow[ing] VRUs to support specific common experiences across parallel
11   instances,” such as by “allow[ing] for a large-scale event (such as a concert or movie premiere)
12   to be experienced within a common space and viewed by participants across instances.” Id.
13   Utherverse analogizes this “solution” to the innovations held by the Federal Circuit to be
14   technological advances in cases like DDR. Opp’n at 16. But neither the claims nor the
15   specification explain how, as a technical matter, such common spaces are achieved, or the
16   technical means by which viewing a large-scale event across multiple instances is made possible.
17   Instead, the patent describes only the result of creating a common space viewable across
18   instances. That’s not a solution, it’s a suggestion that it would be nice to solve this problem.
19          This purely functional approach is reflected in the plain language of the asserted claims
20   of the MMAP patents. The only claim limitation arguably related to the creation of a “shared”
21   experience—as opposed to the creation of parallel instances generally—is a generic reference in
22   each asserted claim to “modeling a common space in the computer memory configured in
23   relation to the plurality of parallel instances so that at least one object located inside the common
24   space is visible from viewpoints located inside each of the plurality of parallel [instances].” ’157
25   patent claim 1, ’071 patent claim 8, ’954 patent claim 4. In other words, the asserted claims
26   recite the idea of creating a common space that is visible in multiple instances, thus permitting a
27   shared experience. The claims offer no specific technical means for creating this common space,

     DEFENDANT’S REPLY IN SUPPORT OF THE                                      DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 6                                         217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                        San Francisco, CA 94111
                                                                               Tel: (415) 362-6666
          Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 11 of 17




 1   stating only that the common space is “model[ed] . . . in the computer memory . . . .” See ’157

 2   patent claim 1, ’071 patent claim 8, ’954 patent claim 4. Consequently, the claim just instructs

 3   the skilled artisan to implement those common spaces using generic computer technology. This

 4   is impermissible under § 101. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d

 5   1307, 1316 (Fed. Cir. 2016) (If “a claim directed to an abstract idea contains no restriction on

 6   how the result is accomplished, and the mechanism is not described, although this is stated to be

 7   the essential innovation, then the claim is not patent-eligible.”) (alterations omitted) (internal

 8   quotation marks omitted) (citation omitted).

 9          As part of its argument, Utherverse points to various other “embodiments” of the
10   invention, including “object-passing embodiments” that allow objects to pass between instances
11   and “multi-dimensional avatar embodiments” that allow avatars to appear in multiple instances.
12   Opp’n at 12–13. It is unclear whether Utherverse is arguing that certain unclaimed embodiments
13   in the specification render the asserted claims patent eligible, or if it is arguing that some other
14   unidentified (and unasserted) claims related to those embodiments are directed to patent-eligible
15   subject matter. In either case, it is the patent claims, not unclaimed embodiments, that “define
16   the invention to which the patentee is entitled the right to exclude.” Phillips v. AWH Corp., 415
17   F.3d 1303, 1312 (Fed. Cir. 2005). 2 Utherverse has not—and cannot—point to any language in
18   the asserted claims that relates to object-passing or multi-dimensional avatars, and these
19   “embodiments” cannot therefore render the claims non-abstract because they are not part of
20   those claims. See Berkheimer, 881 F.3d at 1369 (explaining that any “improvements in the
21   specification” must be “captured in the claims” for purposes of the eligibility analysis); see also
22   Chargepoint, 920 F.3d at 769 (“Even a specification full of technical details about a physical
23   invention may nonetheless conclude with claims that claim nothing more than the broad law or
24
     2
25     While Utherverse appears to use the words “claims,” “embodiments,” and in some cases
     “claimed embodiments” interchangeably throughout its Opposition, “claims” and
26   “embodiments” are separate and distinct parts of a patent, and only the patent claims define the
     scope of the legal right.
27


     DEFENDANT’S REPLY IN SUPPORT OF THE                                       DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 7                                          217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                         San Francisco, CA 94111
                                                                                Tel: (415) 362-6666
          Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 12 of 17




 1   abstract idea underlying the claims . . . .”). And it makes no effort to identify, much less assert,

 2   any new claims featuring these embodiments. Nor does it even attempt to explain whether and

 3   how these potential claims proffer technical solutions that elevate those claims beyond the

 4   fundamentally abstract ideas of “object passing” and “multi-dimensional avatars” it identifies.

 5          Finally, Utherverse makes a conclusory argument that Epic oversimplifies the claimed

 6   inventions, ignores the Complaint, focuses too much on the specification, and inaccurately

 7   describes asserted claim 1 of the ’157 patent. See Opp’n at 14–15. Utherverse does not specify

 8   how Epic’s description is inaccurate or what technological solution Epic oversimplifies; to the

 9   contrary, Epic’s motion describes the claimed invention in detail and accurately summarizes the
10   representative claim. See Mot. at 3–5, 15. Utherverse’s argument that Epic ignores the
11   Complaint and focuses too much on the patent’s specification is likewise baffling: the Federal
12   Circuit has made clear that the “analysis at Alice step one involves examining the patent claims
13   in view of the plain claim language, statements in the written description, and the prosecution
14   history, if relevant,” and that “[t]he analysis does not require a review of the prior art or facts
15   outside of the intrinsic record . . . .” CardioNet, LLC v. InfoBionic, Inc., 955 F.3d 1358, 1374
16   (Fed. Cir. 2020), cert. denied, 141 S. Ct. 1266 (2021) (emphases added). Tellingly, Utherverse
17   does not identify a single allegation in the Complaint that would be relevant to step one.
18                  4.      Utherverse Fails to Identify a Patent-Eligible Inventive Concept
19          Utherverse argues in its Opposition that “[e]ven if the Court were to hold that the MMAP
20   Patents are directed to an abstract idea, the claims recite inventive concepts sufficient to
21   transform them into ‘something more’ thus warranting a finding of patent-eligibility . . . .”
22   Opp’n at 19. Nowhere in its Opposition, however, does Utherverse actually identify what that
23   inventive concept is. Instead, Utherverse argues that the “Complaint adequately alleges that the
24   claims contain inventive concepts” because it “specifically discusses aspects of the prosecution
25   history and comments made by the Examiner finding the claimed inventions patentable.” Id.
26   (citing Compl. ¶¶ 48–53). The cited passages in its Complaint also fail to identify the
27   purportedly inventive concept of any particular claim. And the referenced comments made by

     DEFENDANT’S REPLY IN SUPPORT OF THE                                       DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 8                                          217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                         San Francisco, CA 94111
                                                                                Tel: (415) 362-6666
          Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 13 of 17




 1   the patent examiner were in the context of non-obviousness over the prior art under § 103 and

 2   novelty under § 102. See Compl. ¶¶ 48–53; see also Dkt. ##1-12, 1-13, 1-14 (Compl. Exs. L–

 3   M). As the Federal Circuit has explained, “the ‘novelty’ of any element or step in a process, or

 4   even of the process itself, is of no relevance in determining whether the subject matter of a claim

 5   falls within the § 101 categories of possibly patentable subject matter.” Intellectual Ventures I,

 6   838 F.3d at 1315 (quoting Diamond v. Diehr¸ 450 U.S. 175, 188–89 (1981)) (alteration omitted);

 7   see also See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (“Nor is it

 8   enough for subject-matter eligibility [under § 101] that claimed techniques be novel and

 9   nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103.”).
10          Utherverse also appears to suggest that the success of Epic’s allegedly infringing concerts
11   demonstrates that Utherverse’s patents contain an inventive concept. See Opp’n at 7. The
12   commercial success of Epic’s product, however, is irrelevant as a matter of law to the section
13   101 inquiry. WhitServe LLC v. Dropbox, Inc., 854 F. App’x 367, 373 (Fed. Cir. 2021)
14   (explaining that objective indicia of nonobviousness, such as commercial success, “are relevant
15   in a § 103 inquiry, but not in a § 101 inquiry”).
16          Utherverse further argues that the asserted claims of the MMAP patents recite a patent-
17   eligible inventive concept “because they claim specific ways to improve VRUs.” Opp’n at 20. 3
18   Again, Utherverse refers to “specific” technological improvements but fails to state what those
19   specific technological improvements are. In fact, the asserted claims of the MMAP patents claim
20   the “result” of a common space viewable across parallel dimensions rather than any specific
21   technical method of creating that common space. That is not an inventive concept.
22          Finally, while Utherverse concedes that “the claimed inventions may be implemented
23
     3
       Utherverse also makes a conclusory argument that the MMAP patent claims “do not more
24
     broadly preempt a desired outcome.” Opp’n at 20. The sheer breadth of the claims, which are
25   not limited to any particular technological implementation, indicates otherwise. Regardless, the
     Federal Circuit has made it clear that while patentable subject matter doctrine is motivated in
26   part by concerns about preempting use of abstract ideas, preemption itself is not the test. Ariosa
     Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), reh’g en banc denied,
27   809 F.3 1282 (Fed. Cir. 2015).

     DEFENDANT’S REPLY IN SUPPORT OF THE                                     DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 9                                        217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                       San Francisco, CA 94111
                                                                              Tel: (415) 362-6666
          Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 14 of 17




 1   using conventional software and hardware,” Utherverse states—without any further

 2   explanation—that “the specifically claimed embodiments nevertheless remain non-conventional

 3   arrangements that are patent eligible.” Opp’n at 21. Utherverse does not identify what the

 4   purportedly unconventional arrangement is, or why the arrangement is unconventional and non-

 5   abstract. Such a conclusory statement, devoid of any factual support, is insufficient to create a

 6   plausible issue of fact as to patent eligibility. See Sensormatic Elecs., LLC v. Wyze Labs, Inc.,

 7   No. 2020-2320, 2021 WL 2944838, at *3 (Fed. Cir. July 14, 2021) (affirming judgment on the

 8   pleadings of patent ineligibility where the patent owner argued that the inventive concept was a

 9   “specific, beneficial configuration” of claim elements but did not “offer a clear explanation” of
10   what the inventive configuration was).
11          B.      Utherverse Fails to Contradict Epic’s Demonstration that the ’605 Patent
                    Claims are Directed to an Abstract Idea and Contain No Patent Eligible
12                  Inventive Concept
13          Utherverse devotes less than a page to a half-hearted defense of the ’605 patent. First,
14   Utherverse argues that Epic ignores the language of the ’605 patent claims, but that is simply
15   wrong. In the Motion, Epic discusses in detail claim 1 of the ’605 patent—the claim identified
16   by Utherverse as an “example” of the claimed invention. See Compl. ¶ 44; Mot. at 5–8, 20. Epic
17   explained that claim 1 recites the basic steps, implemented on generic computer technology, of:
18   (1) “instantiating . . . a new instance of a scene”; (2) “retrieving a recorded experience file” that
19   was “generated by saving an initial scene state and saving subsequent changes” over time; (3)
20   “playing back the recorded experience file by rendering” objects of the initial scene state and
21   their changes over time, including one or more avatars, and (4) “automatically transporting” the
22   one or more avatars to a different new instance of the scene when a threshold has been reached.
23   See Mot. at 7; Dkt. #1-7 (’605 patent) claim 1. These high-level, functional limitations provide
24   no technical detail on how the essential steps of the claimed method are to be performed, thus
25   claiming the result of having performed them, and not any particular means of doing so. Mot. at
26   20. Accordingly, claim 1 is directed to the abstract idea of replaying an interactive experience.
27          Perhaps recognizing the generic nature of claim 1, Utherverse faults Epic for failing to

     DEFENDANT’S REPLY IN SUPPORT OF THE                                       DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 10                                         217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                         San Francisco, CA 94111
                                                                                Tel: (415) 362-6666
          Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 15 of 17




 1   specifically analyze claim 2. Opp’n at 22. But claim 2 adds only that “movement within the

 2   new instance by the one or more avatars associated with at least one client device is limited by

 3   objects of the recorded experience.” ’605 patent claim 2. Thus, claim 2 simply recites the idea

 4   that avatars in the recorded experience have their movement constrained by three-dimensional

 5   objects, like avatars in a typical virtual reality environment (and like people in the physical

 6   world). Because it provides no technical detail on how these constraints are to be achieved,

 7   claim 2 is no less abstract than claim 1.

 8           Utherverse finally argues that the ’605 patent claims are patent eligible because the

 9   Complaint “makes concrete and specific allegations that the claimed improvements to legacy
10   VRU systems were not routine, conventional, or well understood.” Opp’n at 22 (citing Compl.
11   ¶¶ 2, 25–29, 46–54). Once again, though, Utherverse can’t identify any such improvement in the
12   language of the claims. Not a single paragraph that Utherverse cites refers to the ’605 patent at
13   all, much less particular claim elements of the ’605 patent. While Utherverse subsequently cites
14   to paragraph 39 of the Complaint, paragraph 39 highlights passages of the ’605 patent
15   specification describing unclaimed applications of the claimed invention, not aspects of the
16   claims embodying a transformative inventive concept. See Compl. ¶ 39 (describing example
17   applications of the invention, including replaying “a concert, a wedding or a lecture”). Again, it
18   is the claims that define the invention and that determine whether it is patentable subject matter.
19   Berkheimer, 881 F.3d at 1368 (the relevant inquiry is whether a “particular claim element or
20   combination of elements is well-understood, route and conventional to a skilled artisan in the
21   relevant field . . . .”) (emphasis added).
22           More fundamentally, even if Utherverse could plausibly allege that a particular claim
23   element or combination of elements was not well-understood, routine, or conventional, the
24   allegedly inventive claim element must add “sufficient substance to the underlying abstract idea”
25   to render the claim patent eligible. Yu v. Apple Inc., 1 F.4th 1040, 1045 (Fed. Cir. 2021). Even
26   if a claim “recites novel subject matter, that fact is insufficient by itself to confer eligibility.” Id.
27   Here, Utherverse has not identified any inventive concept, much less a non-abstract one.

     DEFENDANT’S REPLY IN SUPPORT OF THE                                         DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 11                                           217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                           San Francisco, CA 94111
                                                                                  Tel: (415) 362-6666
            Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 16 of 17




 1   Utherverse has thus failed to make even a cursory showing that the ’605 patent claims contain a

 2   patent-eligible inventive concept.

 3           C.     There are No Disputed Issues of Fact Relevant to the Question of Patent
                    Eligibility
 4
             Utherverse’s final argument is that there are actual or potential issues of fact that would
 5
     preclude dismissal of its Complaint with prejudice. Utherverse first argues that Epic improperly
 6
     relied on factual materials outside of the pleadings to support its arguments that the MMAP
 7
     patent claim elements were conventional or routine. Opp’n at 21. Not so. As is clear from the
 8
     context of the cited “factual material,” see Mot. at 16 n.4, the purpose of Epic’s footnote was to
 9
     make clear that, although it was arguing that implementing the concept of parallel instancing in a
10
     “new” environment would not render it non-abstract, it was not conceding that virtual
11
     environments were new environments, see id. Epic is not relying on the cited website for any of
12
     its arguments. In any event, Utherverse now concedes that parallel instancing was performed in
13
     prior art virtual environments, see Opp’n at 4, and so the point is no longer “disputed.”
14
             Utherverse also argues that it should be permitted to amend the Complaint to “include
15
     additional allegations as to improvements in VRU systems, inventive concepts, and
16
     consideration of claimed subject matter individually and as a whole.” Opp’n at 23. Utherverse
17
     has not identified a single factual allegation, however, that would make any difference as to the
18
     § 101 eligibility inquiry, which is ultimately a question of law. See TecSec, Inc. v. Adobe Inc.,
19
     978 F.3d 1278, 1286 (Fed. Cir. 2020). On top of its already fleshed-out Complaint, Utherverse
20
     had its entire Opposition to point out any relevant factual disputes, identify any inventive
21
     concepts in the relevant claim elements, and describe the improvements claimed by the asserted
22
     patents. It could not do so. The intrinsic record and the undisputed facts thus “require a holding
23
     of ineligibility under the substantive standards of law,” SAP Am., Inc., 898 F.3d at 1166, and the
24
     question of eligibility should thus be resolved without leave to amend.
25
     III.    CONCLUSION
26
             The Court should grant Epic’s motion to dismiss with prejudice.
27


     DEFENDANT’S REPLY IN SUPPORT OF THE                                      DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 12                                        217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                                        San Francisco, CA 94111
                                                                               Tel: (415) 362-6666
         Case 2:21-cv-00799-RSM-TLF Document 40 Filed 09/10/21 Page 17 of 17




 1

 2   Dated: September 10, 2021             By:     s/ Mark A. Lemley
                                                 Mark A. Lemley (pro hac vice)
 3                                               mlemley@durietangri.com
                                                 Timothy C. Saulsbury (pro hac vice)
 4
                                                 tsaulsbury@durietangri.com
 5                                               Bethany D. Bengfort (pro hac vice)
                                                 bbengfort@durietangri.com
 6                                               Matthaeus Martino-Weinhardt (pro hac vice)
                                                 mweinhardt@durietangri.com
 7                                               DURIE TANGRI LLP
 8                                               217 Leidesdorff Street
                                                 San Francisco, CA 94111
 9                                               Telephone: (415) 362-6666
                                                 Facsimile: (415) 236-6300
10

11   Dated: September 10, 2021             By:    s/ Antoine M. McNamara
12                                               Antoine M. McNamara (WSBA No. 41701)
                                                 AMcNamara@perkinscoie.com
13                                               Christina J. McCullough (WSBA No. 47147)
                                                 CMcCullough@perkinscoie.com
14                                               PERKINS COIE LLP
                                                 1201 Third Avenue, Suite 4900
15
                                                 Seattle, WA 98101-3099
16                                               Telephone: (206) 359-8000
                                                 Facsimile: (206) 359-9000
17
                                                 Attorneys for Defendant
18                                               EPIC GAMES, INC.
19

20

21

22

23

24

25

26

27


     DEFENDANT’S REPLY IN SUPPORT OF THE                         DURIE TANGRI LLP
     MOTION TO DISMISS (DKT. #34) – 13                           217 Leidesdorff Street
     (CASE NO. 2:21-CV-00799-RSM-TLF)                           San Francisco, CA 94111
                                                                  Tel: (415) 362-6666
